Exhibit 10.2

THE NASDAQ OMX GROUP, INC.

RESTRICTED STOCK UNIT AWARD CERTIFICATE

THIS CERTIFIES THAT The NASDAQ OMX Group, Inc., a Delaware corporation (the
“Company”), as of {DATE} hereby grants to {NAME}(the “Director”) {NUMBER OF
SHARES} Restricted Stock Units representing the right to receive an equal number
of shares (“Shares”) upon the vesting of such Restricted Stock Units, subject to
certain restrictions and on the terms and conditions contained in this Award
Certificate and The NASDAQ OMX Group, Inc. Amended and Restated Equity Incentive
Plan (the “Plan”).

R E C I T A L S:

The Company has adopted the Plan, which is incorporated herein by reference and
made a part of this Award Certificate. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Plan.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the Restricted Stock Units provided for herein to the
Director pursuant to the Plan and the terms set forth herein as an increased
incentive for the Director to contribute to the Company’s future success and
prosperity.

 

1. Grant of the Restricted Stock Units. Prior to vesting of the Restricted Stock
Units pursuant to Sections 2 or 3: (a) the Director shall not be treated as a
shareholder as to Shares issuable to the Director with respect to such
Restricted Stock Units, and shall only have a contractual right to receive such
Shares, unsecured by any assets of the Company or its Subsidiaries; (b) the
Director shall not be permitted to vote the Restricted Stock Units or the Shares
issuable with respect to such Restricted Stock Units; and (c) the Director’s
right to receive such Shares following vesting of the Restricted Stock Units
shall be subject to the adjustment provisions set forth in Section 12 of the
Plan. The Restricted Stock Units shall be subject to all of the restrictions
hereinafter set forth. At the sole discretion of the Committee, the Director
shall be permitted to receive cash payments equal to the dividends and
distributions paid on Shares (other than dividends or distributions of
securities of the Company which may be issued with respect to Shares by virtue
of any stock split, combination, stock dividend or recapitalization) to the same
extent as if each Restricted Stock Unit was a Share, and those Shares were not
subject to the restrictions imposed by this Award Certificate and the Plan;
provided, however, that no dividends or distributions shall be payable to or for
the benefit of the Director with respect to record dates for such dividends or
distributions occurring on or after the date, if any, on which the Director has
forfeited the Restricted Stock Units.

 

2. Vesting.

 

  (a) Except as otherwise provided in this Section 2 and Section 3 hereof, and
contingent upon the Director’s continued service with the Company, one hundred
percent of the Restricted Stock Units shall vest and become non-forfeitable on
{DATE}. As used herein, “vested” Restricted Stock Units shall mean those
Restricted Stock Units which (i) shall have become exercisable pursuant to the
terms of this Award Certificate and (ii) shall not have been previously
exercised.

 

1



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provision of the Plan or this Award Certificate
to the contrary, Restricted Stock Units (whether or not then vested) may not be
transferred, assigned or otherwise encumbered other than in accordance with the
applicable provisions of Section 5 hereof, prior to the completion of any
registration or qualification of the Restricted Stock Units under applicable
state and federal securities or other laws, or under any ruling or regulation of
any government body, national securities exchange, or inter-dealer market system
that the Committee shall in its sole discretion determine to be necessary or
advisable.

 

  (c) Upon vesting of the Restricted Stock Units and subject to the terms and
conditions of the Plan, the Company will issue a stock certificate for the
Shares issuable with respect to such vested Restricted Stock Units as soon as
practicable (but in no event later than two and one-half months) following the
applicable vesting date, net of any Shares withheld by the Company to satisfy
the payment of taxes as described in Section 6 herein. The certificates
representing the Shares issued in respect of the Restricted Stock Units shall be
subject to such stop transfer orders and other restrictions as the Committee may
determine is required by the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable federal or state laws and the Company’s Certificate
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

 

3. Termination of Service.

 

  (a) If the Company terminates the Director’s service on the Board on account
of “Misconduct” (as such term is defined below), all Restricted Stock Units
which have not as of the date of such termination become vested shall be deemed
canceled and forfeited on the effective date of such termination without further
consideration to the Director.

 

  (b) If the Director’s service on the Board terminates by reason of death or
“Disability” (as such term is defined below), all Restricted Stock Units shall
become vested on the date of such termination.

 

  (c) If the Director’s service on the Board terminates by reason of the
expiration of his “Term” (as such term is defined below) prior to the date his
Restricted Stock Units would otherwise vest pursuant to Section 2 hereof, all
Restricted Stock Units shall become vested Restricted Stock Units.

 

  (d) If the Director’s service on the Board terminates for any reason other
than those set forth in Sections (a) through (c) of this Section 3, all
Restricted Stock Units which have not as of the date of such termination become
vested shall be deemed canceled and forfeited on the effective date of such
termination without further consideration to the Director.

 

2



--------------------------------------------------------------------------------

  (e) For purposes of this Award Certificate the terms “Misconduct,”
“Disability,” and “Term” shall have meanings set forth in this Section 3(e):

 

  (i) “Misconduct” means the Director’s conviction of, or pleading nolo
contendre to a felony or to any crime, whether a felony or misdemeanor,
involving the purchase or sale of any security, mail or wire fraud, theft or
embezzlement of Company property or a material breach of the Director’s
fiduciary duty to the Company or its shareholders.

 

  (ii) “Disability” means the Director’s physical or mental incapacity for a
period of 45 consecutive working days or 60 days in a six (6) month period which
makes the Director unable to perform his duties to the Company. Any question as
to the existence of the Disability of the Director shall be determined by a
qualified physician selected by the Company.

 

  (iii) “Term” shall mean each term of service on the Board commencing on the
Director’s election or most recent re-election to the Board and ending on the
first anniversary thereafter unless the Director was elected for a longer or
shorter period, in which event the longer or shorter period shall be the Term;
provided, however, that the Term shall be deemed to include any automatic
renewal thereof.

 

4. No Right to Continued Service. Neither the Plan nor this Award Certificate
shall confer on the Director any right to be retained, in any position, as an
employee, consultant or director of the Company.

 

5. Transferability.

 

  (a) At any time prior to becoming vested, the Restricted Stock Units are not
transferable and may not be sold, assigned, transferred, disposed of, pledged or
otherwise encumbered by the Director, other than by will or the laws of descent
and distribution. Upon such transfer (by will or the laws of descent and
distribution), such transferee in interest shall take the rights granted herein
subject to all the terms and conditions hereof.

 

  (b) Subject to Section 5(a) hereof, in order to comply with any applicable
securities laws, the Restricted Stock Units issued to the Director shall only be
sold by the Director following registration of the Shares under the Securities
Act of 1933, as amended, or pursuant to an exemption therefrom.

 

6. Withholding. The Director shall pay to the Company promptly upon request, and
in any event at the time the Director recognizes taxable income in respect of
the Restricted Stock Units, an amount equal to the taxes the Company determines
it is required to withhold under applicable tax laws with respect to the
Restricted Stock Units. Such

 

3



--------------------------------------------------------------------------------

  payment shall be made in the form of cash, Shares already owned for at least
six months, delivering to the Company a portion of the Shares sufficient to
satisfy the minimum withholding required with respect thereto, or in a
combination of such methods, as irrevocably elected by the Director prior to the
applicable tax due date with respect to such Restricted Stock Units. To the
extent that a Director fails to elect a withholding preference by the time that
the Company determines that the Director will recognize taxable income due to
vesting, the Director shall be deemed to have irrevocably elected to make such
payment by delivering to the Company a portion of the Shares sufficient to
satisfy the minimum withholding required.

 

7. Governing Law. This Award Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.

 

8. Amendments. The Company, acting by means of the Committee, has the right, as
set forth in the Plan, to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided however, that no such amendment,
alteration, suspension, discontinuance or cancelation of the RSUs will adversely
affect the Director’s material rights under this Award Certificate without the
Director’s consent. The Company has the authority to amend this Award
Certificate, consistent with the foregoing, without the Director’s written
agreement, except as set forth in this Section 8.

 

9. Administration. This Award Certificate shall at all times be subject to the
terms and conditions of the Plan. Capitalized terms not defined in this Award
Certificate shall have the meanings set forth in the Plan. The Committee shall
have sole and complete discretion with respect to all matters reserved to it by
the Plan and decisions of the Committee with respect thereto and this Award
Certificate shall be final and binding upon the Director and the Company. The
Committee has the authority and discretion to determine any questions which
arise in connection with the award of the Restricted Share Units hereunder.

 

10. Compliance with Code Section 409A.

 

  (a) Distributions of Common Stock in payment for RSUs as described herein
which represent a “deferral of compensation” within the meaning of Code section
409A shall conform to the applicable requirements of Code section 409A
including, without limitation, the requirement that a distribution to a Director
who is a “specified employee” within the meaning of Code section
409A(a)(2)(B)(i) which is made on account of the specified employee’s Separation
from Service shall not be made before the date which is six (6) months after the
date of Separation from Service. However, distributions as aforesaid shall not
be deemed to be a “deferral of compensation” subject to Code section 409A to the
extent provided in the exception in Treasury Regulation Section 1.409A-1(b)(4)
for short-term deferrals.

 

  (b)

It is the intention of the Company and Director that this Award Certificate not
result in an unfavorable tax consequences to the Director under Code
Section 409A. Accordingly, as permitted by the Plan, the Company may at any time

 

4



--------------------------------------------------------------------------------

  (without the consent of the Director) modify or amend the Plan or this Award
Certificate to the extent necessary to ensure that the Award is not “deferred
compensation” subject to Code Section 409A (or, alternatively, to conform to the
requirements of Code Section 409A). Any such amendments shall be made in a
manner that preserves to the maximum extent possible the intended benefits to
Director. This paragraph does not create an obligation on the part of Company to
modify this Award Certificate and does not guarantee that the amounts or
benefits owed under this Award Certificate will not be subject to interest and
penalties under Code Section 409A.

 

11. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Director’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Director, as a condition of receipt of shares of Common Stock underlying a RSU,
to sign any additional Award Certificates or undertakings that may be necessary
to accomplish the foregoing.

 

12. Notices. Any notice, request, instruction or other document given under this
Award Certificate shall be in writing and may be delivered by such method as may
be permitted by the Company, and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Director, to the Director’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method approved by the Company) by either party.

 

13. Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of the Award
Certificate shall be severable and enforceable to the extent permitted by law.

 

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSU or future Awards granted under the Plan
by electronic means or request the Director’s consent to participate in the Plan
by electronic means. By accepting this Award, the Director hereby consents and
agrees to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

15. Award Subject to Plan; Amendments to Award Certificate. This award is
subject to the Plan as approved by the shareholders of the Company. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of this Award Certificate will govern and prevail.

 

5



--------------------------------------------------------------------------------

16. Discretionary Nature of Plan; No Vested Rights. The Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Award
represented by this Award Certificate does not create any contractual or other
right to receive an award in the future. Future Awards, if any, will be at the
sole discretion of the Company, including, but not limited to, the form and
timing of an Award, the number of shares of Common Stock subject to the Award,
and the vesting provisions. Any amendment, modification or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Director’s role with the Company.

 

17. English Language. The Director acknowledges and agrees that it is the
Director’s express intent that the Plan, this Award Certificate, any addendum
and all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Award, be drawn up in English. Unless specifically
indicated, if the Director has received the Plan, this Award Certificate, any
addendum or any other documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version shall control.

 

18. Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Director of the following in relation to the Director’s personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of this Award and the Director’s participation in the Plan. The
collection, processing and transfer of the Director’s personal data is necessary
for the Company’s administration of the Plan and the Director’s participation in
the Plan. The Director’s denial and/or objection to the collection, processing
and transfer of personal data may affect the Director’s participation in the
Plan. As such, the Director voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this paragraph.

The Company holds certain personal information about the Director, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in Director’s favor, for the purpose of managing and administering
the Plan (“Data”). The Data may be provided by the Director or collected, where
lawful, from third parties, and the Company will process the Data for the
exclusive purpose of implementing, administering and managing the Director’s
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in the
Director’s country of residence. Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Director’s participation in the Plan.

 

6



--------------------------------------------------------------------------------

The Company may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Director hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Director’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on the Director’s behalf to a
broker or other third party with whom the Director may elect to deposit any
Shares acquired pursuant to the Plan.

The Director may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Director’s participation in the Plan. The Director
may seek to exercise these rights by contacting the Office of the Corporate
Secretary.

 

19. Addendum to Award Certificate. Notwithstanding any provisions of this Award
Certificate to the contrary, the Award shall be subject to any special terms and
conditions for the Director’s country of residence (and country of employment,
if different), as are set forth in the applicable Addendum to the Award
Certificate. Further, if the Director transfers residence and/or employment to
another country reflected in an Addendum to the Award Certificate, the special
terms and conditions for such country will apply to the Director to the extent
the Company determines, in its sole discretion, that the application of such
terms is necessary or advisable in order to comply with local law or to
facilitate administration of the Plan. Any applicable Addendum shall constitute
part of this Award Certificate.

 

The NASDAQ OMX Group, Inc. By:  

 

 

7